By the Court.*—Clerke, J.
It is certainly a question admitting inquiry, whether section 84 in the article of the Revised Statutes, relative to the powers and proceedings of the court upon bills of foreclosure (2 Rev. Stat., 191, § 154), remains in force. The editors of the fifth edition manifestly were of opinion that this section is no longer in existence; and although it may be possible, and even probable, that they err in this supposition, several sections in the Code seem to make such a supposition plausible. At all events, it admits of a question, and demands inquiry. This being the case, a demurrer based on such a supposition cannot be deemed palpably frivolous. The order should be reversed.
Order reversed, with $10 costs.†

 Present, Ingraham, P. J., Barnard and Clerke, JJ.


 The demurrer was subsequently sustained at special term.